805 F.2d 973
59 A.F.T.R.2d 87-324, 86-2 USTC  P 9836
Larry Rudolph HARRISON and Mary Frances Harrison,Petitioners-Appellantsv.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 86-3253Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Dec. 9, 1986.

Mary Frances Harrison, pro se.
Jean Owens, Acting Chief Counsel, I.R.S., Michael L. Paup, Chief, Roger M. Olsen, Asst. Atty. Gen., Murray S. Horwitz, U.S. Dept. of Justice, Appellate Section, Tax Div., Washington, D.C., for respondent-appellee.
Appeal from a Decision of the United States Tax Court.
Before TJOFLAT, HATCHETT and CLARK, Circuit Judges.
PER CURIAM:


1
We affirm the decision of the tax court and find this appeal to be frivolous.  The taxpayers failed to prove their claimed contributions to the "Messionic [sic] Fellowship Associates Ordained Minister."    They had no returned checks, and the testimony of Mr. Harrison contradicted that of Mrs. Harrison as to how the contributions were made.  The receipts allegedly executed by the Universal Life Church were not admissible in that they were hearsay and were not admissible under the Business Records Exceptions.   See Hall v. Commissioner of Internal Revenue, 729 F.2d 632, 634 (9th Cir.1984).


2
Because the appeal is frivolous, we assess double costs in favor of the appellee and against the appellants.  We note that other taxpayers have attempted to avoid payment of taxes through claimed contributions to the Universal Life Church and in those cases have attempted the same tactics as the taxpayers here.  If there are similar frivolous appeals of other cases, as frivolous as this, we would be inclined to assess attorney's fees in addition to doubling the costs.


3
AFFIRMED.